Exhibit 10.26

 

 

Amendment to Client Contract

 

 

Amendment dated July 1st, 2008, to the Client Contract between GMAC Bank, a Utah
industrial bank (“GMACB” as “Purchaser”) and GMAC Mortgage, LLC, a Delaware
limited liability company (“GMACM”) (“Client”) dated February 8, 2008 (“Client
Contract”).

1. All terms and conditions as set forth in the Client Contract and the GMAC
Bank Correspondent Manual (as amended, supplemented or replaced, the
“Correspondent Manual”) shall remain in full force and effect unless
specifically changed, altered or modified by this Amendment.

2. The following paragraph will be added to the Client Contract as paragraph
#22:

“GMACB and Client intend that the sale of the Loans and/or mortgage loans by
Client to GMACB pursuant to the Client Contract be construed as a sale by the
Client to GMACB. Further, it is not intended that any such conveyance be deemed
to be a pledge of the Loans and/or mortgage loans by Client to GMACB to secure a
debt or other obligation of Client. However, in the event that the Loans and/or
mortgage loans are held to be property of the Client, or if for any reason the
Client Contract is held or deemed to create a security interest in the Loans or
mortgage loans, then it is intended that (a) the Client Contract shall also be
deemed to be a security agreement within the meaning of the Uniform Commercial
Code, (b) the conveyances provided for in the Client Contract shall be deemed to
be a grant by Client to GMACB of a security interest in all of Client's right
(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to the Loans and/or mortgage loans and all
rights and documents related thereto, including without limitation the note, the
mortgage, the servicing rights, and any and all related general intangibles,
payment intangibles, accounts, chattel paper, instruments, documents, money,
deposit accounts, certificates of deposit, goods, letters of credit, and any
other property of whatever kind or description now existing or hereafter
acquired consisting of, arising from or relating to any of the foregoing and all
proceeds of the forgoing.

Client authorizes GMACB to file financing statements, including without
limitation, amendments and continuations, with respect to the above-described
property.”

3. Any capitalized term used in this Amendment that is not otherwise defined
herein shall have the meaning set forth in the Client Guide.

IN WITNESS WHEREOF, Client’s and GMACB’s duly authorized officers have executed
this Amendment as of the date first written above.

CLIENT:

 

GMAC MORTGAGE, LLC     GMAC BANK By:  

/s/ James N. Young

    By:  

/s/ Robert E. Groody

Name:  

James N. Young

    Name:  

Robert E. Groody

  (Typed or Printed)       (Typed or Printed) Title:  

Chief Financial Officer

    Title:  

EVP & Chief Operating Officer

 

Page 1 of 1